Case 6:18-cv-01069-RBD-LRH Document 106 Filed 12/17/19 Page 1 of 4 PagelD 3235

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
JOHN DOE,
Plaintiff,
V. CASE NO.: 6:18-cv-01069-Orl-37KRS
ROLLINS COLLEGE,
Defendant. /

 

DEFENDANT ROLLINS COLLEGE’S MOTION TO MODIFY
CASE MANAGEMENT AND SCHEDULING ORDER

Pursuant to Rule 6(b)(1) and Rule 16(b)(4) of the Federal Rules of Civil Procedure,
Defendant, Rollins College, respectfully moves this Court for an Order modifying the Amended
Case Management and Scheduling Order (“Amended Scheduling Order”) to extend the deadlines
for the parties’ pretrial compliance as a result of the Court’s rescheduling of the trial and final
pretrial conference in this matter. In support of this Motion, Defendant states:

By Order dated December 5, 2019, the trial of this case (previously set for the trial term
beginning February 3, 2020) was rescheduled for March 2, 2020. Plaintiff then filed a Motion to
Continue March 2, 2020 Trial Date. (Doc. 102). The Court granted Plaintiff's motion (Doc. 103)
and rescheduled the trial for April 6, 2020. (Doc. 104). The Court also rescheduled the Final
Pretrial Conference for March 19, 2020. (Doc. 105). The current Amended Scheduling Order sets

forth the following deadlines for the parties’ pretrial compliance:

 

 

 

 

 

 

Event Deadline
Pre-Trial Meeting (In Person) January 31, 2020
Joint Final Pretrial Statement (“PTS”) and Trial Briefs February 10, 2020
Case Prepared for Trial

 

{00373969 1}
Case 6:18-cv-01069-RBD-LRH Document 106 Filed 12/17/19 Page 2 of 4 PagelD 3236

 

 

 

 

 

Event Deadline

A Single Motion In Limine and any other Motions January 20, 2020

Final Pretrial Conference February 20, 2020
10:00 am

Trial Materials (including Deposition Designations and

Revised Witness Lists, Exhibit Lists, Voir Dire Questions, February 24, 2020

and Jointly Proposed Jury Instructions, and Jointly

Proposed Verdict Form)

Commencement of the Jury Trial Term March 3, 2020

 

 

 

 

Defendant proposes the following modifications to the Scheduling Order’s deadlines for

pretrial compliance:

 

Event

 

Pre-Trial Meeting (in Person)

 

Joint Final Pretrial Statement (“PTS”) and Trial Briefs
Case Prepared for Trial
A Single Motion In Limine and any other Motions

 

Final Pretrial Conference March 19, 2020
10:00 am

 

Trial Materials (including Deposition Designations and
Revised Witness Lists, Exhibit Lists, Voir Dire Questions
and Jointly Proposed Jury Instructions, and Jointly
Proposed Verdict Form)

Commencement of the Jury Trial Term April 6, 2020

 

 

 

MEMORANDUM OF LAW
A district court has broad discretion in managing its cases, including the management of
pretrial activities such as discovery and scheduling. Gadsby v. American Golf Corp. of California,
No. 2:10-cv-680-FTM-99SPC, 2012 WL 2368568, at *1 (M.D. Fla. June 21, 2012). Rule 6 of the
Federal Rules of Civil Procedure provides that “when an act may or must be done within a

specified time, the court may, for good cause, extend the time...if a request is made before the

{00373969 1} 2
Case 6:18-cv-01069-RBD-LRH Document 106 Filed 12/17/19 Page 3 of 4 PagelD 3237

original time...expires.” Fed. R. Civ. P. 6(b)(1). In addition, Rule 16 of the Federal Rules of Civil
Procedure provides that “a schedule may be modified only for good cause and with the judge’s
consent.” Fed. R. Civ. P. 16(b)(4). Defendant seeks to extend the deadlines for pretrial compliance
to provide additional time to obtain the Court’s ruling on the parties’ pending Daubert motions
and motions for summary judgment. The Court’s rulings on the respective motions could narrow
the scope of the issues in this case which will have a significant effect on the parties’ preparation
for trial. Allowing the parties to delay pretrial compliance conserves the parties’ financial
resources as a ruling on the pending motions will likely require modification of any previously
completed matter.

The dates proposed by Defendant for pretrial compliance are in alignment with the time
periods set forth by the Court’s previous scheduling deadlines. As required by Rule 6, Defendant
is requesting the modification of these deadlines well before the original time expired. There is
good cause to extend the time because Defendant seeks to conserve resources and have a better
understanding of the exact issues for trial prior to engaging in pretrial compliance. Finally, neither
party would be prejudiced by the requested modification as the proposed deadlines are in
alignment with the Court’s typical pretrial deadlines in relation to the trial date.

3.01(G) CERTIFICATION

Counsel for Defendant has conferred with Counsel for Plaintiff in this matter. Counsel for
Plaintiff has stated that he does not object to moving the deadlines in the case but would like to
keep the pretrial meeting of attorneys as scheduled for January 24, 2020 since he already has a

plane ticket.

Dated this / day of December, 2019.

{00373969 1} 3
Case 6:18-cv-01069-RBD-LRH Document 106 Filed 12/17/19 Page 4 of 4 PagelD 3238

Respectfully submitted,

ALEXANDER mcg ETT, P.A.

| ark G)Alexandet_/

Florida Bar No. 434978

E-mail: mark.alexayder@adblegal.com
Kelly DeGance

Florida Bar No. 0606022

E-mail: kelly.degance@adblegal.com
E-mail: mailbox@adblegal.com

1500 Riverside Avenue

Jacksonville, FL 32204

(904) 345-3277 Telephone

(904) 345-3294 Facsimile

Attorneys for Defendant

CERTIFICATE OF SERVICE
I hereby certify that on December ID, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send notice of this filing to: Joshua Adam
Endgel and Anne Tamashasky, Engel and Martin, LLC, 4660 Duke Drive, Ste 101, Mason, OH
45040 (engel@engelandmartin.com) and Bertha L. Burruezo and Carlos J. Burruezo, 941 Lake

Baldwin Lane, Orlando, Florida 3281-6438 (bertha@pburruezolaw.com;

carlos@burruezolaw.com). 4 Ot

oy EY

{00373969 1} 4
